                                                                                                                              11/27/2019
Attorneys at Law


Lauri F. Rasnick
t 212.351.4854
f 212.878.8600
LRasnick@ebglaw.com

                                                        November 26, 2019

    VIA ECF
    Hon. Katherine H. Parker
    United States Magistrate Judge
    United States District Court
    500 Pearl Street
    New York, NY 100007-1312
    Parker_NYSDChambers@nysd.uscourts.gov

              Re: Gilchrest v. The New York and Presbyterian Hospital, et al., Case No. 1:19-cv-
                  05079 – Joint Motion to Adjourn Initial Case Management Conference

    Dear Judge Parker:

             Our firm represents The New York, Presbyterian Hospital and New York-Presbyterian
    Lawrence Hospital (“Hospital Defendants”), Lisa Oranzio, and Christopher Garafola. We write
    this letter jointly, with counsel for Plaintiff Ashley Gilchrist, to request an adjournment of the
    Initial Case Management Conference currently scheduled for December 2, 2019. This is the
    parties’ first request for an adjournment. The Parties propose December 10, 11 and 18 as
    alternative dates for the conference.

              Thank you for your consideration.

                                                                           Respectfully submitted,

                                                                           /s/Lauri F. Rasnick
                                                                           Lauri F. Rasnick
                                                                  APPLICATION GRANTED: The Initail Case
                                                                  Management Conference in this matter that is
    cc:       John J. Halton, Esq. (via ECF)                      scheduled for Monday, December 2, 2019 at 10:00
              Ishan Dave, Esq. (via ECF)                          a.m. in Courtroom 17D, 500 Pearl Street, New
              James S. Frank, Esq. (via ECF)
                                                                  York, NY 10007 is hereby rescheduled to Tuesday,
                                                                  December 10, 2019 at 10:00 a.m.




             Epstein Becker & Green, P.C. | 875 Third Avenue | New York, NY 10022 | t 212.351.4500 | f 212.878.8600 | ebglaw.com   11/27/2019
